Motion, insofar as it seeks leave to appeal pursuant to CPLR 5602 (a) (1) (ii) from judgments of Supreme Court dated December 18, 1987 to review so much of the prior order of the Appellate Division as awarded temporary injunctive relief, dismissed upon the ground that that portion of the order of the Appellate Division does not "necessarily affect” the judgments sought to be appealed from within the meaning of CPLR 5602 (a) (1) (ii). Motion, insofar as it seeks leave to appeal to review so much of the prior Appellate Division order as permitted repleading of the first, third and fourth causes of action, denied.